DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed August 18th, 2022 has been entered. Claim 3 has been amended. Claims 1-2 have been canceled. Claims 3-10 remain pending. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Israelson et al. (US 3454913) in view of Miyata (US 3389794). 
Regarding claim 3, Israelson et al. (US 3454913) teaches a magnetic separating conveyor output roll (Col. 1 lines 12-14) comprising: 
(a) a first plurality of magnetic rings (see Fig. 4 Modified), each of such magnetic rings having radially inner and radially outer ends (Fig. 4 radially inner end of #112 and radially outer end of #112), said each magnetic ring having annular north and south poles respectively positioned at its radially outer (Fig. 4 #N) and radially inner ends (Col. 4 lines 9-13);
(b) a second plurality of magnetic rings (see Fig. 4 Modified), each of such magnetic rings having radially inner and radially outer ends (Fig. 4 Modified radially inner end and radially outer end of the second plurality of magnetic rings), said each magnetic ring having north and south poles respectively positioned at its radially inner (Col. 4 lines 13-26) and radially outer ends (Fig. 4 #S); wherein the first and second pluralities of magnetic rings are stacked in an alternating series (see Fig. 4 Modified) along a rotation axis (Fig. 4 #111), wherein each magnetic ring among the first and second pluralities of magnetic rings has polar axes which extend radially (Col. 4 lines 26-28), wherein each magnetic ring's radial cross section is rectangular (Fig. 4 #112), and wherein each magnetic ring (Fig. 4 #112) is segmented by a circumferential array of radially extending seams (see Fig. 3 Modified), wherein each seam (see Fig. 3 Modified) among the circumferential array of radially extending seams extends from the radially inner end of one of the magnetic rings (see seam in Fig. 3 Modified, extending from radially inner end of magnetic ring) to said one of the magnetic ring’s radially outer end (see seam in Fig. 3 Modified, extending to radially outer end). 

    PNG
    media_image1.png
    266
    320
    media_image1.png
    Greyscale

Figure 4 Modified

    PNG
    media_image2.png
    272
    258
    media_image2.png
    Greyscale

Figure 3 Modified
Israelson et al. (US 3454913) lacks teaching the first and second plurality of magnetic rings being annular. 
Miyata (US 3389794) teaches a magnetic separating conveyor output roll (Col. 1 lines 10-19) comprising a plurality of magnetic rings (Fig. 1  #17 “arrays”), each of such magnetic rings being annular (Col. 2 lines 43-47). Miyata states that that this arrangement creates a strong concentrated area of magnetic flux at the periphery of the drum between two north poles or two south poles, and since the magnets are thin, the areas of strong flux will attract any magnetic material in the field of influence (Col. 3 lines 31-38). Therefore, Miyata provides strong areas of magnetic flux around the entire periphery of the drum, thus providing a higher degree of magnetic separating than a system which provides less areas of strong magnetic flux. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Israelson et al. (US 3454913) to include a first and second plurality of annular magnetic rings as taught by Miyata (US 3389794) in order to provide a higher degree of magnetic separation.
Israelson et al. (US 3454913) lacks teaching how the elements are connected in the magnetic separating conveyor output roll, and specifically lacks teaching a first plurality of adhesive bonds, each such bond residing at one of said seams.
Miyata (US 3389794) teaches a magnetic separating conveyor output roll wherein each magnetic ring (Fig. 2 #17) is segmented by a circumferential array of radially extending seams (Fig. 2 #21), and further comprising a first plurality of adhesive bonds, each such bond residing at one of said seams (Col. 2 lines 49-51). Miyata states that the magnets are united through a suitable cement such as epoxy resin glue (Col. 2 lines 49-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Israelson et al. (US 3454913) to include a first plurality of adhesive bonds residing at seams as taught by Miyata (US 3389794) in order to securely unite magnets throughout a ring without impacting the magnetic fields. 
Regarding claim 4, Israelson et al. (US 3454913) teaches a magnetic separating conveyor output roll (Col. 1 lines 12-14), wherein the magnetic rings (see Fig. 4 Modified) among each adjacent pair of the magnetic rings (Fig. 4 #112) are spaced away from each other (Fig. 4 #112 spaced away by gap formed by #115). 
Claims 5-10 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Israelson et al. (US 3454913) in view of Miyata (US 3389794) and further in view of Jung (US 4882043). 
Regarding claim 5, Israelson et al. (US 3454913) lacks teaching a magnetic separating conveyor output roll comprising a plurality of non-magnetic spacers, each such spacer being positioned between a pair of the magnetic rings.
Jung (US 4882043) teaches a magnetic separating conveyor output roll (Col. 1 lines 7-13) comprising a plurality of non-magnetic spacers (Col. 4 lines 17-19), each such spacer (Fig. 1 #14) being positioned between a pair of the magnetic rings (Fig. 1, gaps between magnetic disks #12). Jung states that the spacers are of the types conventionally used in a roll type magnetic separator (Col. 4 lines 23-25). Jung also states that the highest magnetic field was experienced across the spacer (Col. 4 lines 33-37) and therefore, the feed of the materials was controlled to maximize the exposure to a magnetic field and increase the degree of separation (Col. 4 lines 38-43; 55-57). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Israelson et al. (US 3454913) to include the non-magnetic spacers positioned between a pair of the magnetic rings as taught by Jung (US 4882043) in order to provide a location where materials would be exposed to a maximized magnetic field, resulting in a higher degree of separation. 
Regarding claim 6, Israelson et al. (US 3454913) teaches a magnetic separating conveyor output roll (Col. 1 lines 12-14) further comprising an armaturing substrate (Col. 4 lines 6-10), said substrate radially inwardly underlying the magnetic rings' radially inner ends (Fig. 2 #110).
Regarding claim 7, Israelson et al. (US 3454913) lacks teaching a magnetic separating conveyor output roll comprising a second plurality of adhesive bonds, each such bond joining one of the magnetic rings with one of the non-magnetic spacers. 
As mentioned regarding claim 5, Jung (US 4882043) teaches a magnetic separating conveyor output roll (Col. 1 lines 7-13) comprising a plurality of non-magnetic spacers (Col. 4 lines 17-19), each such spacer (Fig. 1 #14) being positioned between a pair of the magnetic rings (Fig. 1, gaps between magnetic disks #12).
As mentioned regarding claim 3, Miyata (US 3389794) teaches a magnetic separating conveyor output roll comprising a first plurality of adhesive bonds, each such bond residing at one of said seams (Col. 2 lines 49-51). Miyata (US 3389794) also teaches a magnetic separating conveyor output roll comprising a second plurality of adhesive bonds (Col. 3 lines 5-9), joining the magnetic rings (Fig. 2 #17) with elements placed between each magnetic ring (Fig. 1 #30). Miyata states that the elements are united through a suitable adhesive such as epoxy resin glue (Col. 3 lines 49-51).
Had the modification been made to include the magnetic transparent spacers as taught by Jung (US 4882043), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify Israelson et al. (US 3454913) to include a second plurality of adhesive bonds as taught by Miyata (US 3389794) in order to securely unite the magnetic rings with non-magnetic spacers without impacting the magnetic fields. 
Regarding claim 8, Israelson et al. (US 3454913) lacks teaching a magnetic separating conveyor output roll wherein each non-magnetic spacer comprises a non-magnetic ring. 
Jung (US 4882043) teaches a magnetic separating conveyor output roll (Col. 1 lines 7-13) wherein each non-magnetic spacer (Fig. 1 #14) comprises a non-magnetic ring (Abstract lines 3-7).
As mentioned regarding claim 5, Jung states that the spacers are of the types conventionally used in a roll type magnetic separator (Col. 4 lines 23-25). Jung also states that the highest magnetic field was experienced across the spacer due to the spacer’s magnetic properties (Col. 4 lines 33-37) and therefore, the feed of the materials could be controlled to maximize the exposure to a magnetic field and increase the degree of separation (Col. 4 lines 38-43; 55-57). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Israelson et al. (US 3454913) to include the non-magnetic spacers comprising a non-magnetic ring as taught by Jung (US 4882043) in order to provide a location where materials would be exposed to a maximized magnetic field, resulting in a higher degree of separation.
Regarding claim 9, Israelson et al. (US 3454913) teaches a magnetic separating conveyor output roll (Col. 1 lines 12-14) wherein the armaturing substrate is composed of iron or mild steel (Col. 2 lines 54-58). 
Regarding claim 10, Israelson et al. (US 3454913) lacks teaching a magnetic separating conveyor output roll wherein each non-magnetic spacer is composed of aluminum. 
Jung (US 4882043) teaches a magnetic separating conveyor output roll (Col. 1 lines 7-13) wherein each non-magnetic spacer is composed of non-magnetic sheet metal having a high magnetic permeability (Abstract lines 3-7; Col. 4 lines 17-19). Jung does not explicitly state that this material is aluminum however, it is well known in the art that aluminum is a non-magnetic metal with a high magnetic permeability.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Israelson et al. (US 3454913) to include a non-magnetic spacer made of aluminum, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Response to Arguments
Applicant's arguments filed August 18th, 2022 have been fully considered but they are not persuasive. 
Regarding the Applicant’s argument that the “wheel spoked shaped magnets #112” taught by Israelson et al. (US 3454913) do not constitute magnetic rings, and the cited seams within such magnets could not constitute ring segmenting seams, the Examiner would like to clarify the above citations. 
When Israelson et al. is explaining the magnet configuration, they state “the polarity arrangement of the magnets is such that each ring of spokes is of opposite polarity to the adjacent ring of spokes” (Col. 2 lines 31-33), therefore teaching magnetic rings created by magnets #112. Further, the “seams” as identified in Fig. 3 Modified form “a crevice or interstice where edges (as of planks or plates) abut” as defined in the Applicant’s argument, wherein a crevice or interstice is formed adjacent the edges of #112 (faces B, C as designated by Applicant’s annotations). The magnets #112 are shown extending radially, and the seams as identified in Fig. 3 Modified extend from the radially inner end of one of the magnetic rings (Fig. 2 the radially inner end of #112 attached to #110) to the radially outer end (Fig. 3 the radially outer end of #112 attached to #116). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.K.D./Examiner, Art Unit 3653                                                                                                                                                                                                        
/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653